

Exhibit 10.03

 
AMENDMENTS TO THE
SCANA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN


Pursuant to the authority granted to the officers of SCANA Corporation by a
Resolution of the Board of Directors of SCANA Corporation adopted on November 1,
2006, the following amendments shall be included in the working copy of the
SCANA Corporation Executive Deferred Compensation Plan (the “Plan”) as follows
effective November 1, 2006 (with new language bolded and underlined, deletions
struck-through):



1.  
Section 8.1 is amended to read as follows:



8.1 Accelerated Distributions Upon Change in Control. Notwithstanding anything
in this Plan to the contrary and subject to the terms of an individual
Participant Agreement, if any, upon the occurrence of a Change in Control where
there has not been a termination of the SCANA Corporation Key Executive
Severance Benefits Plan prior thereto, the amounts (or remaining amounts) held
in each Participant’s EDCP Ledger(s) under this Plan as of the date of such
Change in Control (referred to as each Participant’s “EDCP Benefit”) shall
become immediately due and payable. All EDCP Benefits payable under this Section
8.1 shall be paid to each Participant (and his or her Beneficiary) in the form
of a single lump sum cash payment, together with an amount (the “Gross-Up
Payment”) such that the net amount retained by each Participant after deduction
of any excise tax imposed by Section 4999 of the Code (or any similar tax that
may hereafter be imposed) on such benefits (the “Excise Tax”) and any federal,
state, and local income tax and Excise Tax upon the EDCP Benefit and the
Gross-Up Payment provided for by this Section 8 shall be equal to the value of
the Participant’s EDCP Benefit. Such payment shall be made by the Corporation
(or to the extent assets are transferred to the SCANA Corporation Executive
Benefit Plan Trust by the trustee of such trust in accordance with the trust’s
terms) to the Participant (or his Beneficiary) as soon as practicable following
the Change in Control, but in no event later than the date specified by the
terms of the SCANA Corporation Executive Benefit Plan Trust. In all events, if
the SCANA Corporation Key Executive Severance Benefits Plan was terminated prior
to such Change in Control, then the provisions of this Section shall not apply
and Participants’ benefits shall be determined and paid under the otherwise
applicable provisions of the Plan and/or any individual Participant Agreement.



2.  
Sections 8.2 and 8.3 are deleted in their entirety, and the remaining Sections
and internal cross-references are re-numbered accordingly.





IN WITNESS WHEREOF, the Company has caused this SCANA Corporation Executive
Deferred Compensation Plan to be amended by its duly authorized officer to be
effective as of November 1, 2006.


 
SCANA Corporation     
 
By: /s/William B. Timmerman  
William B. Timmerman




Title: Chairman, President and Chief Executive Officer




ATTEST:


/s/Lynn M. Williams  
Secretary